Citation Nr: 0630349	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for cancer of the 
tongue, claimed as due to exposure to chemical agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from August 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for cancer of the tongue.  This reopened 
claim requires additional development and is the subject of 
the remand appended to this decision.  This issue is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


FINDING OF FACT

By a July 2000 rating decision, the RO denied service 
connection for cancer of the tongue; the veteran did not 
appeal this rating decision; evidence received since the July 
2000 rating decision was not considered previously and is so 
significant that it must be reviewed in connection with the 
claim for service connection.


CONCLUSION OF LAW

New and material evidence has been presented since the July 
2000 final rating decision denying service connection for 
cancer of the tongue, and this claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001); 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for cancer of the tongue.  Therefore, no further development 
is needed with respect to this claim.

The veteran's claim for service connection for tongue cancer 
was denied by a July 2000 rating decision.  He was advised of 
this rating decision in an August 2000 letter.  He did not, 
however, file a notice of disagreement and that rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a June 2001 written statement, the veteran indicated that 
he was again seeking service connection for cancer of the 
tongue due to his work around hazardous substances.  By a 
December 2004 supplemental statement of the case, the RO 
reopened the veteran's claim for service connection and 
denied it on the merits.  Nevertheless, the Board is not 
bound by the RO's findings and must itself determine whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claim to reopen (filed in June 2001) was made before the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, the Board is deciding this claim 
under the prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence obtained in connection with the attempt to reopen 
includes letters dated in April and November 2004 from M.S. 
Mokris, M.D. and a statement from a physician's assistant in 
a VA outpatient treatment record dated in October 2004, both 
of which included etiology opinions relating the veteran's 
cancer of the tongue to chemical exposure. The statements 
also acknowledged that the veteran worked around various 
chemicals during his service.  These records were not 
considered previously and are so significant that they must 
be reviewed in connection with the current claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for cancer of the 
tongue.  To this extent only, the claim is granted.

Because the claim of service connection for cancer of the 
tongue is reopened, the merits of that issue must be 
addressed. Before proceeding to the merits, further 
development is necessary, which will be addressed in the 
Remand portion of this decision.


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for cancer of 
the tongue, claimed as due to exposure to chemical agents, is 
reopened.


REMAND

A preliminary review of the record indicates that the 
veteran's claim of service connection for cancer of the 
tongue, claimed as due to exposure to chemical agents, 
requires additional development.

The veteran initially alleged that his throat cancer was due 
to radiation and chemical exposure during active duty.  In 
particular, he alleged that his work as a water and waste 
processing specialist exposed him to various contaminants 
which eventually led to the development of his cancer.  He 
reported that his duties involved the use of chlorine gas, 
chlorine liquid and fluoride as well as other chemicals.  The 
veteran did not serve in Vietnam.  He later clarified that he 
was not seeking service connection for his tongue cancer 
based on radiation exposure but rather chemical exposure 
only.   

The veteran's service medical records do not show any 
treatment or disability of the tongue.  Post-service 
treatment records show that in 1998 the veteran underwent 
treatment for squamous cell carcinoma of the tongue base. 

The Board notes there is some clinical evidence of record 
which indicates that the veteran's cancer of the tongue is 
linked to his active duty service.  In letters dated in April 
and November 2004, the veteran's private physician, M.S. 
Mokris, M.D., acknowledged that the veteran has worked around 
multiple chemicals and irritants throughout his life, 
including his work in the military.  Dr. Mokris concluded 
that it was as likely as not, or at least possible, that the 
veteran's carcinoma was attributable to his exposure to 
multiple chemicals and irritants.  In an October 2004 VA 
progress note, a VA physician's assistant agreed with Dr. 
Mokris's conclusion that it was as likely as not that the 
veteran's cancer of the tongue was related to sun/chemical 
exposure.  

The veteran has not been afforded a VA examination in 
connection with his claim. The Board finds the RO should 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent and etiology of the veteran's 
post-operative cancer of the tongue.  In view of the 
veteran's claimed exposure to multiple chemicals in service 
and available medical evidence, an opinion must be obtained 
regarding whether the veteran's cancer of the tongue is 
related to service.  See 38 U.S.C.A. § 5103A(d).

As this claim must be remanded for VA examination and to 
obtain additional medical records, the veteran should also be 
provided with notice that informs him of the type of evidence 
that is needed to establish a disability rating or effective 
date for the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).   


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for cancer of 
the tongue, claimed as due to exposure to 
chemical agents, pursuant to the provisions 
of 38 U.S.C.A. § 1151.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should then arrange for a VA 
examination to determine the nature and 
etiology of the veteran's cancer of the 
tongue.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner is instructed to specifically 
review the statements from Dr. Mokris dated 
in April 2004 and November 2004.  The 
examiner is asked to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
cancer of the tongue is causally linked to 
any incident of service, to include claimed 
exposure to chemical agents in his capacity 
as a water and waste processing specialist.  
A complete rationale for any opinion 
offered should be included.

3.  Thereafter, the AMC/RO must 
readjudicate the claim on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be provided a Supplemental Statement 
of the Case, which should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


